         Case 6:18-cv-01182-MO         Document 29        Filed 05/21/20   Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON



JAMES KENNETH BEATTIE,                                              Case No. 6:18-cv-01182-MO


                    Plaintiff,                                 ORDER FOR ATTORNEY FEES
                                                                   UNDER 42 U.S.C § 406(B)
         v.
COMMISSIONER SOCIAL SECURITY
ADMINISTRATION,

                      Defendant.


       Pursuant to U.S.C. § 406(b), reasonable attorney fees in the amount of $18,563.75 are

hereby awarded to Plaintiff’s attorney, Drew L. Johnson. Previously this Court awarded Plaintiff

EAJA fees in the amount of $11,616.86 which were paid by the government. When issuing the

406(b) fee check to Mr. Johnson, the Agency is therefore directed to subtract the amount paid as

EAJA fees, and send to Mr. Johnson the balance remaining of the $18, 563.75 attorney fees

hereby ordered, by check payable to Mr. Johnson in the amount of $6,946.89 sent to his office:

                      Drew L. Johnson, P.C.
                      1700 Valley River Drive,
                      Eugene, OR
                      97401

Any withheld amount then remaining from Plaintiff’s awarded benefits should be released to

Plaintiff by Defendant as soon as practicable.

       IT IS SO ORDERED.

       This ______
              21 day of May, 2020.

                                                 ________________________________
                                                 MICHAEL W. MOSMAN
                                                 United States District Judge
